Citation Nr: 0617943	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic heart disorder.  

2.  Entitlement to service connection for a chronic seizure 
disorder.  

3.  Entitlement to service connection for chronic 
demyelination to include small vessel disease.  

4.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1970 to December 
1973 and from March 1987 to September 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for both chronic bilateral 
hearing loss disability and chronic tinnitus.  In February 
2003, the veteran submitted a notice of disagreement.  In 
February 2004, the RO issued a statement of the case to the 
veteran and her accredited representative.  In February 2004, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the denial of service connection for chronic tinnitus.  

In August 2004, the RO, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
veteran's claim of service connection for a chronic heart 
disorder and denied service connection for both a chronic 
seizure disorder and chronic demyelination to include small 
vessel disease.  In October 2004, the veteran submitted a 
notice of disagreement with the denial of both her 
application to reopen her claim of entitlement to service 
connection for a chronic heart disorder and service 
connection for a chronic seizure disorder and chronic 
demyelination to include small vessel disease.  In October 
2005, the RO issued a statement of the case to the veteran 
and her accredited representative which addressed the 
veteran's October 2004 notice of disagreement.  In October 
2005, the veteran submitted an Appeal to the Board (VA Form 
9) from the August 2004 rating decision.  

For the reasons and bases addressed below, the veteran's 
application to reopen her claim of entitlement to service 
connection for a chronic heart disorder is GRANTED.  

The issues of service connection for a chronic heart 
disorder, a chronic seizure disorder, chronic demyelination 
to include small vessel disease, and chronic tinnitus are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In November 1992, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder.  The veteran was informed in writing of the adverse 
determination and her appellate rights in November 1992.  She 
did not submit a notice of disagreement with the adverse 
decision.  

2.  The documentation submitted since the November 1992 RO 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The November 1992 RO decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic heart disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic heart disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1105 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen her claim of entitlement to 
service connection for a chronic heart disorder, the Board 
observes that the RO issued a VCAA notice to the veteran in 
July 2004 which informed her of the evidence needed to 
support her application; what actions she needed to 
undertake; and how the VA would assist her in developing her 
application.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In reviewing an 
application to reopen a claim of service connection, the 
Court has held that the VA must notify a veteran of the 
evidence and information that is necessary to both reopen her 
claim and to establish her entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  In the instant appeal, the 
veteran was neither informed of the specific evidence 
necessary to reopen her claim of service connection for a 
chronic heart disorder nor the type of evidence necessary to 
establish an initial evaluation and effective date for the 
claimed disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen her claim of entitlement to service connection for 
a chronic heart disorder given the favorable resolution 
below.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2005).  

A.  Prior Board and RO Decisions

In December 1990, the Board denied service connection for a 
chronic heart disorder as an organic heart disorder was not 
shown during active service or to a compensable degree within 
one year of service separation.  The veteran and her 
accredited representative were provided with copies of the 
Board's decision.  

In September 1991, the veteran submitted a Motion for 
Reconsideration of the December 1990 Board decision.  In 
October 1991, a Deputy Vice Chairman of the Board denied the 
veteran's motion.  

The evidence considered by the Board in formulating its 
December 1990 decision may be briefly summarized.  A July 
1987 naval hospital summary states that the veteran exhibited 
sinus arrhythmia and wandering atrial pacemaker.  A diagnosis 
of wandering atrial pacemaker was advanced.  An August 1987 
naval hospital summary indicates that the veteran was noted 
to exhibit sinus tachycardia.  A July 1988 VA hospital 
summary states that the veteran underwent a cardiac 
catheterization which ruled out an atrial septal defect and 
mitral valve prolapse.  The transcript of a September 1988 
hearing before a VA hearing officer reflects that the veteran 
testified that she underwent post-service cardiac 
catheterization which revealed a hole in her heart.  A 
November 1989 VA treatment record states that the veteran had 
been treated for mitral valve prolapse for the preceding two 
and one-half years

The veteran subsequently sought to reopen her claim of 
entitlement to service connection for a chronic heart 
disorder.  In February 1992, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic heart disorder.  In February 1992, the veteran was 
informed in writing of the adverse decision and her appellate 
rights.  She did not submit a notice of disagreement with the 
decision.  

The additional documentation considered by the RO in reaching 
its February 1992 determination consists of VA examination 
and clinical documentation and written statements from the 
veteran.  In her December 1991 application to reopen her 
claim of entitlement to service connection for a chronic 
heart disorder, the veteran related that she had been treated 
by the VA for mitral valve prolapse or stenosis within one 
year of service separation.  

The veteran subsequently sought to reopen her claim of 
entitlement to service connection for a chronic heart 
disorder.  In March 1992, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic heart disorder.  In March 1992, the veteran was 
informed in writing of the adverse decision and her appellate 
rights.  She did not submit a notice of disagreement with the 
decision.  

The additional documentation considered by the RO in reaching 
its February 1992 determination consists of clinical 
documentation from James F. Sertl, M.D.  A June 1991 
electrocardiographic study from Dr. Sertl indicates that the 
veteran was diagnosed with mild left atrial enlargement, 
mitral valve prolapse, and a "splash of mitral regurgitation 
by Doppler."  

The veteran subsequently sought to reopen her claim of 
entitlement to service connection for a chronic heart 
disorder.  In November 1992, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic heart disorder.  In November 1992, the veteran was 
informed in writing of the adverse decision and her appellate 
rights.  She did not submit a notice of disagreement with the 
decision.  

The additional documentation considered by the RO in reaching 
its November 1992 determination consists of VA clinical 
documentation.  A July 1988 VA electrocardiographic study 
revealed findings consistent with borderline mitral valve 
prolapse.  


B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2005) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the November 1992 RO 
decision which determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for a chronic heart 
disorder consists of photocopies of the veteran's service 
medical records, VA examination and clinical documentation, 
private clinical documentation, and written statements from 
the veteran.  Clinical documentation from the St. Louis 
University Hospital dated in July 2004 indicates that: the 
veteran was diagnosed with a "significant" patent foramen 
ovale, an atrial septal aneurysm, and associated multiple 
micro infarcts consistent with micro emboli.  She 
subsequently underwent cardiac catheterization and a patent 
foramen ovale percutaneous closure.  A December 2005 VA 
treatment record states that veteran's service medical 
records had been reviewed and showed a wandering atrial 
pacemaker and a Grade 2 heart murmur.  The reviewing VA 
physician advanced that "these notations appear to be 
related to her" patent foramen ovale and atrial septal 
aneurysm.  

The private and VA clinical documentation constitutes new and 
material evidence in that it is of such significance that it 
must be addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for a chronic heart disorder is reopened.  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for a chronic heart disorder is 
GRANTED.  



REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic heart 
disorder is to be determined following a de novo review of 
the entire record.  

The veteran asserts on appeal that she initially manifested 
her chronic heart disorder during active service and her 
claimed chronic seizure disorder, demyelination/small vessel 
disease, and tinnitus were precipitated by her heart 
disorder.  In the alternative, the veteran contends that the 
claimed chronic seizure disorder, demyelination/small vessel 
disease, and tinnitus are etiologically related to her 
service-connected migraine headaches and/or the medications 
prescribed for that disability.  In her May 2006 Informal 
hearing presentation, the accredited representative notes 
that the veteran has not been afforded a VA examination for 
compensation purposes which addresses her chronic 
demyelination/ small vessel disease.  She requests that the 
veteran's claim be remanded to the RO for a VA examination 
for compensation purposes.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of her post-operative chronic heart disorder and chronic 
demyelination/small vessel disease.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with adequate notice with regard 
to her claims under Dingess/Hartman.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that she provide information as to all 
treatment of his chronic heart and 
seizure disorders, chronic 
demyelination/small vessel disease, and 
chronic tinnitus to including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after April 2004, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of her chronic heart disability and 
chronic demyelination/small vessel 
disease.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If any 
congenital or developmental 
cardiovascular and/or cerebrovascular 
disabilities are identified, the examiner 
or examiners should specifically state 
that fact.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired heart disability had its 
onset in or otherwise originated 
during active service and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to her 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
demyelination/small vessel disease 
had its onset in or otherwise 
originated during active service 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to her 
service-connected disabilities.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic heart disorder on a de novo basis 
and readjudicate the issues of her 
entitlement to service connection for a 
chronic seizure disorder, chronic 
demyelination to include small vessel 
disease, and chronic tinnitus.  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


